 1

 2

 3

 4                                                            JS-6
 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   DAVID BROWN, et al.,                       Case No. 8:18-01557 AB (ADS)

12                              Plaintiffs,

13                      v.                      JUDGMENT

14   DANIEL PIVAROFF, et al.,

15                              Defendants.

16

17         Pursuant to the Court’s Order Dismissing Action for Failure to Prosecute IT IS

18   HEREBY ADJUDGED that the above-captioned case is dismissed without prejudice.

19
     Dated: October 21, 2019
20

21                                            _______________________________
                                              THE HONORABLE ANDRÉ BIROTTE JR.
22                                            United States District Judge

23

24

25

26
